Lewis, J.
Action for the purpose of recovering damages for fraudulently inducing respondent to enter into and to execute a contract for certain real estate. The answer of appellant Mrs. Barber was a general denial, and the answer of appellant Mr. Barber denied any fraudulent representations, and alleged that the exchanges were made by him at the solicitation of respondent and her duly-authorized agent, one Nyborg. Bespondent’s reply admitted that Nyborg acted for her, but alleged, on information and belief, that by collusion and agreement between Barber and Nyborg the latter became the agent of respondent for the purpose of assisting Barber to complete the transaction. This reply was amended at the trial, so as to allege that Nyborg was apparently the agent of respondent. The issues were submitted to a jury, and a verdict was returned in behalf of respondent against both appellants in the sum of $3,570.
Appellants argue that Mrs. Barber was entitled to judgment notwithstanding the verdict, or at least to a new trial, upon the ground that the complaint does not charge her as a party to the so-called fraudulent representations of Mr. Barber, and that there was no evidence to connect her in any way with the transaction. The complaint charged that the title to the Minnehaha property stood in the name of Mrs. Barber, that Mr. Barber was in the habit of using her name in real estate transactions, and that in pursuance of his negotiations with respondent Mrs. Barber deeded the property to respondent. It is true that the complaint states that respondent had no knowledge of the real interest which Mrs. Barber had in the property and does not state that she personally took any part in the fraudulent representations which induced respondent to make the trade; yet it is clear from the facts stated that Mr. Barber represented his wife in the transaction, and evidence was admissible to prove what was done by him in accomplishing the result.
Of course, a principal is not liable for the unauthorized acts of his agent. Thomas v. Joslin, 30 Minn. 388, 15 N. W. 675; Barrows v. Thomas, 43 Minn. 270, 45 N. W. 443; Commonwealth Title Ins. & Trust Co. v. Dakko, 89 Minn. 386, 94 N. W. 1088. But the principal is liable for the torts and acts committed by the agent in *526the course of and within the scope of the agency, even if the principal does not authorize them. The responsibility of the wife for the acts of her husband, under similar circumstances, ivas expressly passed on in Knappen v. Freeman, 47 Minn. 491, 50 N. W. 533, where it was held that when a married woman employs her husband to negotiate a sale of her real estate, and in such negotiations he makes false representations, in an action by the purchaser to rescind the sale, the representations are to be held as though made by herself. She cannot retain the benefits of his negotiations and repudiate the means by which they were obtained.
The defendants joined in transferring the property secured, so that the transaction could not be rescinded and tbe property restored; but she was not relieved of responsibility for her husband’s acts simply because she has placed herself in the position where she cannot restore the property. The benefit received by her is not necessarily the limit of the amount of recovery. Larson v. Fidelity Mut. Life Assn., 71 Minn. 101, 73 N. W. 711. She cannot deny the authority of her agent to make the representations by which the transaction was accomplished, and at the same time insist upon retaining the benefits thereof. Albitz v. Minneapolis & Pac. Ry. Co., 40 Minn. 476, 42 N. W. 394.
2. It is insisted by appellant that the court erred in permitting an. amendment to the reply so as to allege that Nyborg was apparently acting as the agent of respondent in the execution of the contracts on her behalf. The objection was urged upon the ground that it introduced a new issue. We do not so understand it. The answer alleged that Nyborg was her agent, and it was proper to deny this by alleging that, while he was apparently her agent in negotiating the transactions, in fact he was the agent of appellant Barber. On that issue it was proper to show the true relations between the parties.
3. The objection to the question addressed to respondent-, whether or not Nyborg was acting as her agent) may have called for a conclusion; but we do not consider it prejudicial error under the circumstances. We discover no error in receiving testimony as to the amount of grain grown on the farm, and as to Mr. Barber’s promise to make a loan of $1,800 on the Minnehaha Park lots, nor as to the *527amount of cash respondent received from the transaction. These matters were proper, for the purpose of showing up the entire transaction.
The evidence is ample to sustain the verdict as against both appellants, and it was not excessive.
Affirmed.